Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 22 February 2022 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kah-Lo Yeh on 22 March 2022.
The application has been amended as follows: Claim 1 is amended to correct an antecedent basis issue. Claim 1 as amended is recited below.
(Currently Amended) A battery, comprising: 
a cell; 
a packaging bag configured to package the cell; and 
an electrode tab connected with the cell; 
wherein, the packaging bag comprises: 

a second portion configured to seal the cell by partially surrounding the first portion; 
wherein the second portion comprises: 
a top seal adjacent one end of the first portion along the width direction of the first portion and the electrode tab protrudes from the top seal; and, 
two side seals at two opposite sides of the first portion along the length direction of the first portion and intersecting two opposite ends of the top seal, wherein each side seal comprises a heat-seal zone and a non-sealed zone sequentially provided in a direction away from a side edge of the side seal;
a notched structure is formed at an intersection of the top seal and each of the two side seals, and each side seal is folded over along an edge of the side seal adjacent to the first 
wherein in the thickness direction, each of the folded side seals has a height that is less than a thickness of the battery.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is Hasegawa (US 6319630 B2), Wu (CN 201069784 Y), Lee (US 2005/0142439 A1), Gross (US 2004/0048149 A1), Lee (US 2007/0196733 A1), and Hwang (US 2005/00844749 A1), all of record, but none of the cited references teach battery packaging bag side seals, wherein each side seal comprises a heat-seal zone and a non-sealed zone sequentially provided in a direction away from a side edge of the side seal, each side seal is folded over along an edge of the side seal adjacent to the first portion and fixed to an outer side surface of the first portion, and wherein in the thickness direction, each of the folded side seals has a height that is less than a thickness of the battery. There is no teaching or suggestion in the prior art to modify the side seal portions that would arrive at the claimed structure.


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ueno (JP 2012003919 A), newly cited, which teaches a heat-sealed zone and a non-sealed zone on only one side seal. There is no suggestion or teaching in the prior art that would obviate duplicating these zones to be on both side seals as required by instant Claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518. The examiner can normally be reached Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723